NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Argued August 4, 2020
                                Decided August 18, 2020

                                          Before
                       DANIEL A. MANION, Circuit Judge

                       DIANE P. WOOD, Circuit Judge

                       AMY C. BARRETT, Circuit Judge
No. 19-3366

NICHOLAS W. BARRETT,                               Appeal from the United States District
    Plaintiff-Appellant,                           Court for the Central District of Illinois.

       v.                                          No. 18-2217

ANDREW M. SAUL,                                    Eric I. Long,
Commissioner of Social Security,                   Magistrate Judge.
    Defendant-Appellee.


                                        ORDER

        Nicholas Barrett, a 48-year-old man suffering from ankle pain, challenges the
denial of his applications for social security benefits. He argues that the administrative
law judge improperly discounted his complaints about the intensity and persistence of
his ankle pain, so his actual residual functional capacity was more restrictive than what
the ALJ found. But because substantial evidence supports the ALJ’s conclusion, we
affirm.
No. 19-3366                                                                         Page 2

                                       Background

        In the fifteen years before applying for benefits, Barrett worked in a variety of
roles, such as a loan officer at a pawn shop, a heavy-equipment operator loading trucks,
and a machine operator. But in March 2013, he injured his left ankle in a motorcycle
accident that necessitated three surgeries in the following weeks, leaving him in much
pain.
       In January 2015, Barrett applied for disability insurance benefits and social
security income, asserting that he had been unable to work since the accident because of
ankle pain—pain that limited his ability to walk, sit, and stand. The Social Security
Administration denied his claims at all levels of review.
       Over the next two months, Barrett had an x-ray and CT scan of his left ankle
taken, both showing deterioration of the joint. The radiologist noted that the x-ray
showed “postoperative and posttraumatic changes of the ankle,” “marked degenerative
changes” of the joint, as well as mild soft tissue swelling. And the CT scan showed
“[s]ignificant degenerative changes” of the ankle and “significant subchondral cystic
changes of the talar dome.”
        In May 2015, a consulting physician examined Barrett in connection with his
applications and concluded that he had full range of motion of all his joints, except for
his “fused” left ankle. Barrett complained of pain, rating it between a six and seven on a
scale of one to ten (with ten being the maximum). He took codeine four times a day for
the pain but stated that he could not stand for any length of time or get comfortable.
The doctor noted that Barrett’s gait favored the ankle but that he did not need or use an
assistive device.
       That same month, another consulting physician reviewed Barrett’s record and
noted Barrett’s severe ankle impairment but opined as part of her residual-functional-
capacity analysis that he still could stand or walk for two hours and sit for six hours in
an eight-hour workday. A second reviewing physician confirmed this opinion a few
months later.
       In March 2016, Barrett began primary care with Dr. Gindi, who diagnosed him
with chronic ankle pain and arthritis. Barrett, standing 6’2” tall and weighing 286
pounds (for a BMI of 37.2), had mild swelling and limited range of motion in the joint.
Barrett rated his pain as an eight out of ten but indicated that this was eased somewhat
by the codeine. Barrett returned later that month to discuss pain management, stating
that he was in constant pain and rating it as a nine out of ten. Dr. Gindi prescribed more
codeine.
No. 19-3366                                                                           Page 3

       Barrett saw Dr. Gindi or his assistant five more times over the next year. In May,
when Barrett returned to discuss pain management (and his smoking), Dr. Gindi noted
that he had a good range of motion in his ankles with no swelling in his extremities but
that he had arthritis in the left ankle. Barrett returned a few months later with
complaints of pain, and Dr. Gindi noted that his range of motion in his left ankle was
now limited (because of the surgeries), but he had no tenderness or swelling. On his
next visit, a physician’s assistant noted that medication, particularly codeine, kept
Barrett’s pain “stable.” Days later Barrett complained of constant pain while walking
and sitting (he assessed it that day as a seven out of ten), but added that the medicine
helped, and Dr. Gindi noted that his left ankle had a normal range of motion and was
not tender. Barrett returned three months later—having run out of pain medicine—and
was given another prescription by the physician’s assistant, who noted that his left
ankle continued to have a normal range of motion and no tenderness.
        At a hearing four months later before the ALJ, Barrett testified about his
limitations from his ankle pain. He took medications “to deal with” the pain, which he
rated as a four (out of ten) if he was not active; without the medication, he rated the
pain as a seven to eight. And while he could sit “for a while” at one time, Barrett could
stand for only ten minutes at a time because the throbbing “gets so bad” that he would
have to adjust or elevate his ankle to relieve the pain. The ALJ also observed that,
despite Barrett alleging that he was disabled since the 2013 accident, his file lacked any
records from before February 2015. And when asked by the ALJ whether he had ever
tried to see a specialist for other treatment options for his ankle pain (like an injection),
Barrett stated that his primary care doctor had never referred him to one nor had he
asked.
        The ALJ then posed two hypothetical questions to a vocational expert. In the first
scenario, the ALJ limited the individual to, in an eight-hour workday, standing or
walking for two hours total and sitting for at least six hours. The vocational expert
testified that the individual could perform Barrett’s past work as a pawn broker. And in
the second, the ALJ added certain mental limitations to the physical limitations in the
first. Although the individual could not work as a pawn broker, he could work as a
router, routing clerk, or mail sorter.
       Applying the standard five-step process, see 20 C.F.R. §§ 404.1520, 416.920, the
ALJ concluded that Barrett was not disabled. Barrett’s left ankle degenerative joint
disease and obesity were severe impairments since March 2013, but neither, alone or in
combination, met or equaled a listing consistent with a presumptive disability. And he
maintained the residual functional capacity, the ALJ found, to stand or walk for two
No. 19-3366                                                                         Page 4

hours total and sit for six hours in an eight-hour workday. With this capacity to do
limited work, consistent with the vocational expert’s opinion, the ALJ concluded that
Barrett could work as a pawn broker, router, routing clerk, or mail sorter.
        As for Barrett’s testimony at the hearing (and other statements he made in
written submissions), the ALJ concluded that his subjective complaints of debilitating
pain were inconsistent with the record evidence. His file lacked records from his alleged
onset date through early 2015, and Barrett’s non-response to this point (when prompted
by the ALJ) and failure to offer to seek out this evidence was “concerning.” And what
was in the record did not support a complete inability to work. The earliest records, the
2015 x-ray and CT scan, showed no fracture or dislocation but rather “post-operative
and post-traumatic changes of the distal tibia and fibula,” as well as mild swelling with
evidence of the old fracture. While Barrett complained of ankle pain at his May 2015
consultative exam, his file lacked other medical records until he began seeing Dr. Gindi
in 2016, and those records (especially of his later visits) indicate that Barrett’s pain was
“stable while on med[ication].” His record lacked any indication that he sought out care
from a specialist to see if there were other options to help with his pain (including
injections at his ankle), and although Barrett used a cane at his hearing, he did not use
one at his May 2015 exam.
       The Appeals Council denied review. And the district court upheld the ALJ’s
decision, finding it supported by substantial evidence—including the lack of records
from 2013–2015, the ALJ’s accurate summary of the 2015 x-ray and CT scan, Barrett’s
year-long gap in treatment until 2016, and 2016 records showing Barrett’s condition to
be stable.
                                         Analysis

       We review the district court’s decision de novo and ask whether the ALJ’s
decision was based on substantial evidence. Stephens v. Berryhill, 888 F.3d 323, 327 (7th
Cir. 2018). Substantial evidence is “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Biestek v. Berryhill, 139 S. Ct. 1148, 1154
(2019) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).
       On appeal, Barrett argues that the ALJ overstated his residual functional capacity
by improperly discounting his testimony and subjective complaints about the intensity
and persistence of his ankle pain. In his view, his complaints of severe pain are
corroborated by evidence in the record, for instance, of his multiple surgeries, his need
to use a cane and crutch to move around, and his efforts to mitigate his pain with
No. 19-3366                                                                          Page 5

medication. And even if the ALJ deemed this evidence insufficient, he adds, she
overlooked the fact that pain alone can be disabling.
       To evaluate his subjective complaints, the ALJ was required to consider both the
objective medical evidence and other evidence, including information provided by his
treating physician, other medical opinions, the effectiveness of any medication taken,
and treatment received apart from medication. See 20 C.F.R. § 404.1529(c) (listing factors
to consider in determining extent to which pain limits capacity to work); see also id.
§ 404.1520c(c) (listing factors to consider in reviewing medical opinions).
        Substantial evidence supports the ALJ’s conclusion that Barrett’s complaints of
debilitating pain were not entirely consistent with the record evidence. Here, the ALJ
substantiated her conclusion with reasons grounded in the record. Barrett’s treatment
records were spotty: He failed to produce any records—or explain their omission—
between 2013 (despite having alleged an onset date that March) and early 2015. His
latest records from his primary doctor (whom he began seeing only in 2016) indicated
that his pain was being controlled (“stable”) with medication and that he had normal
range of motion with no tenderness or swelling in his ankle. And two reviewing
doctors—albeit with no elaboration—determined that Barrett was capable of light work,
with limitations.
        Further, we cannot say that the ALJ’s partially adverse credibility finding was
“patently wrong.” Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017) (quoting
Eichstadt v. Astrue, 534 F.3d 663, 667–68 (7th Cir. 2008)). Barrett makes no effort to
challenge the evidence relied upon by the ALJ and instead refers only to other, less-
persuasive evidence: the fact of his 2013 accident and surgeries (unsupported by
contemporaneous records), his asserted need for a cane (inconsistent with his 2015
examination), and his need for medication to manage pain. But when reviewing the
administrative record, we do not “reweigh the evidence or substitute our judgment for
that of the [ALJ].” Chavez v. Berryhill, 895 F.3d 962, 968 (7th Cir. 2018). Even if
“reasonable minds could differ concerning whether [Barrett] is disabled,” we must
uphold the ALJ’s decision as long as it is supported by substantial evidence. L.D.R. v.
Berryhill, 920 F.3d 1146, 1151–52 (7th Cir. 2019) (quoting Elder v. Astrue, 529 F.3d 408, 413
(7th Cir. 2008)).
       Relatedly, Barrett contends that the ALJ “downplayed” and “cherry-pick[ed]”
evidence from the 2015 x-ray and CT scan, omitting from her summaries any mention of
the “marked” and “significant” degenerative changes in the ankle and soft tissue
swelling. But the ALJ noted the swelling. True, the ALJ did not mention the
degenerative changes in her factual summary, but she did note that the x-ray showed
No. 19-3366                                                                      Page 6

“post-operative and post-traumatic changes” of the tibia and fibula, and she credited
the opinions of the reviewing consultants who reviewed these same records but
nonetheless concluded that Barrett was capable of light work, with limitations.
                                                                            AFFIRMED